UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04870 General New York AMT-Free Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 2/29/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General New York AMT-Free Municipal Money Market Fund February 29, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 100.7% Rate (%) Date Amount ($) Value ($) New York - 100.7% Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.04 3/7/16 5,705,000 a 5,705,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Project) (LOC; Bank of America) 0.04 3/7/16 2,025,000 a 2,025,000 Albany Industrial Development Agency, Civic Facility Revenue (Living Resources Corporation Project) (LOC; HSBC Bank USA) 0.02 3/7/16 3,815,000 a 3,815,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.06 3/7/16 2,185,000 a 2,185,000 Amherst Industrial Development Agency, Civic Facility Revenue (Daemen College Project) (LOC; M&T Trust) 0.06 3/7/16 11,100,000 a 11,100,000 Binghamton, GO Notes, BAN 1.00 5/27/16 4,330,000 4,336,741 Build New York City Resource Corporation, Revenue (Federation of Protestant Welfare Agencies, Inc. Project) (LOC; TD Bank) 0.04 3/7/16 4,975,000 a 4,975,000 Clarence Central School District, GO Notes, TAN 1.75 6/28/16 4,000,000 4,012,905 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.02 3/7/16 4,520,000 a 4,520,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.02 3/7/16 4,130,000 a 4,130,000 Dutchess County, Public Improvement GO Notes 5.00 5/1/16 2,068,760 2,085,147 East Aurora Union Free School District, GO Notes, BAN 1.00 6/16/16 3,200,000 3,202,880 East Rochester Union Free School District, GO Notes, BAN 1.50 7/15/16 3,000,000 3,007,959 Franklin County Civic Development Corporation, Revenue (Alice Hyde Medical Center Project) (LOC; HSBC Bank USA) 0.02 3/7/16 1,000,000 a 1,000,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.20 3/7/16 855,000 a 855,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 100.7% (continued) Irvington Union Free School District, GO Notes, BAN 1.50 5/26/16 1,000,000 1,002,726 Islip, GO Notes, BAN (Various Purposes) 1.00 4/1/16 6,965,000 6,969,685 Metropolitan Transportation Authority, Transportation Revenue (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.01 3/7/16 12,900,000 a 12,900,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 0.06 3/7/16 1,800,000 a 1,800,000 Mount Morris Central School District, GO Notes, BAN 1.00 6/29/16 2,075,000 2,076,413 Nassau County Industrial Development Agency, Civic Facility Improvement Revenue, Refunding (Cold Spring Harbor Laboratory Project) (Liquidity Facility; TD Bank) 0.01 3/1/16 5,400,000 a 5,400,000 Nassau County Industrial Development Agency, Civic Facility Revenue (Saint Mary's Children and Family Services, Inc. Project) (LOC; TD Bank) 0.06 3/7/16 465,000 a 465,000 New York City, GO Notes (Liquidity Facility; JPMorgan Chase Bank) 0.01 3/1/16 1,850,000 a 1,850,000 New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.01 3/1/16 8,305,000 a 8,305,000 New York City, GO Notes (LOC; PNC Bank NA) 0.01 3/1/16 8,230,000 a 8,230,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.09 3/7/16 1,400,000 a 1,400,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) LOC; Bank of America) 0.09 3/7/16 10,000,000 a 10,000,000 New York City Housing Development Corporation, MFHR (Soundview Family) (LOC; Wells Fargo Bank) 0.02 3/7/16 3,360,000 a 3,360,000 New York City Housing Development Corporation, MFHR (Sustainable Neighborhood) (Liquidity Facility; Citibank NA) 0.02 3/7/16 500,000 a 500,000 New York City Industrial Development Agency, Civic Facility Revenue (Professional Children's School, Inc. Project) (LOC; Wells Fargo Bank) 0.04 3/7/16 1,200,000 a 1,200,000 Short-Term Investments - 100.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 100.7% (continued) New York City Municipal Water Finance Authority, CP (Liquidity Facility: JPMorgan Chase Bank) 0.04 4/4/16 5,000,000 5,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Citibank NA) 0.01 3/1/16 5,000,000 a 5,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.01 3/1/16 6,085,000 a 6,085,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Northern Trust Company) 0.01 3/1/16 2,000,000 a 2,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.01 3/7/16 1,450,000 a 1,450,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.01 3/1/16 7,390,000 a 7,390,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.01 3/1/16 11,100,000 a 11,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Royal Bank of Canada) 0.01 3/7/16 4,000,000 a 4,000,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 3/1/16 3,000,000 a 3,000,000 New York State Dormitory Authority, Revenue (Highland Community Development Corporation) (LOC; HSBC Bank USA) 0.03 3/7/16 5,290,000 a 5,290,000 New York State Dormitory Authority, Revenue (Le Moyne College) (LOC; TD Bank) 0.02 3/7/16 6,260,000 a 6,260,000 New York State Dormitory Authority, School Districts Revenue (Bond Financing Program) 5.00 4/1/16 1,475,000 1,480,910 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 100.7% (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/16 150,000 150,271 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.02 3/7/16 1,400,000 a 1,400,000 New York State Housing Finance Agency, Housing Revenue (29 Flatbush Avenue) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.02 3/7/16 7,500,000 a 7,500,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.03 3/7/16 11,465,000 a 11,465,000 New York State Power Authority, CP (Liquidity Facility: JPMorgan Chase Bank, State Street Bank and Trust Co., Toronto-Dominion Bank and Wells Fargo Bank) 0.07 3/3/16 3,000,000 3,000,000 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/16 120,000 120,216 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Liquidity Facility; JPMorgan Chase Bank) 0.02 3/7/16 5,000,000 a 5,000,000 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Liquidity Facility; JPMorgan Chase Bank) 0.02 3/7/16 3,000,000 a 3,000,000 Newstead, GO Notes, BAN 2.00 7/21/16 1,659,874 1,667,146 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Community College Dormitory Corporation Project) (LOC; Citibank NA) 0.03 3/7/16 6,680,000 a 6,680,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Network Inc. Obligated Group; Faxton- Saint Luke's Healthcare) (LOC; Bank of America) 0.04 3/7/16 5,915,000 a 5,915,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Saint Elizabeth Medical Center Facility) (LOC; HSBC Bank USA) 0.02 3/7/16 8,000,000 a 8,000,000 Short-Term Investments - 100.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 100.7% (continued) Oswego County Industrial Development Agency, Civic Facility Revenue (Springside at Seneca Hill, Inc. Project) (LOC; M&T Trust) 0.11 3/7/16 1,555,000 a 1,555,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Saint James Retirement Community Project) (LOC; M&T Trust) 0.06 3/7/16 1,135,000 a 1,135,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.02 3/7/16 1,900,000 a 1,900,000 Rensselaer Industrial Development Agency, Senior Housing Revenue (Brunswick Senior Housing Project) (LOC; FHLB) 0.10 3/1/16 2,320,000 a 2,320,000 Rochester, GO Notes, BAN 1.00 3/16/16 8,000,000 8,002,684 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Trust) 0.11 3/7/16 4,135,000 a 4,135,000 Solvay Union Free School District, GO Notes, BAN 1.50 6/30/16 1,743,739 1,748,025 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 0.06 3/7/16 1,000,000 a 1,000,000 Syracuse Industrial Development Authority, Civic Facility Revenue (Syracuse University Project) (LOC; U.S. Bank NA) 0.02 3/7/16 2,000,000 a 2,000,000 Tender Option Bond Trust Receipts (Series 2015-ZF0271), (Port Authority of New York and New Jersey, Consolidated Bonds 163rd Series) (Liquidity Facility; Royal Bank of Canada) 0.02 3/7/16 3,170,000 a,b,c 3,170,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.11 3/7/16 5,600,000 a 5,600,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; PNC Bank NA) 0.01 3/7/16 5,000,000 a 5,000,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; State Street Bank and Trust Co.) 0.01 3/7/16 6,000,000 a 6,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 100.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 100.7% (continued) Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (LOC; Wells Fargo Bank) 0.01 3/1/16 1,900,000 a 1,900,000 Victor Central School District, GO Notes, Refunding 3.00 6/15/16 1,055,000 1,063,110 Wellsville, GO Notes, BAN 2.00 7/27/16 2,000,000 2,009,140 Westchester County Industrial Development Agency, Civic Facility Revenue (Westchester Arts Council, Inc. Project) (LOC; Wells Fargo Bank) 0.03 3/7/16 2,490,000 a 2,490,000 Total Investments (cost $285,395,958) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 29, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities amounted to $3,170,000 or 1.12% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS General New York AMT-Free Municipal Money Market Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 285,395,958 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New York AMT-Free Municipal Money Market Fund By: /s/ Bradley J.
